In concurring in reversal, I think the following should be said. The trial judge in his charge to the jury said in part:
"In other words, treat those two strips of pavement as two separate streets and apply the same rule. And I charge you it is against the law, a violation of the law and an act of negligence to go through a red light, that is, to fail to stop for a red light or to fail to stop for an amber light if it comes on when you are reasonably far back so that you should stop."
This informed the jury that, if the defendant entered the westerly strip of Washington boulevard after the signal light had changed to red, he was guilty of negligence as a matter of law. There is no statute or ordinance which defines the crossing of a divided street or highway with an undivided street or highway as two intersections or provides that such a crossing shall constitute or be considered two intersections. In the absence of such statute or ordinance this portion of the charge was erroneous. Statutes applicable to criminal matters may not be extended beyond their plain terms by judicial construction to include those acts which possibly should be, but are not, within the terms of the statute. People v. Goulding, 275 Mich. 353. *Page 368 
The jury should have been instructed that, if defendant entered Washington boulevard with a green light, the ordinary rules of negligence and the law of the road should be applied in determining whether or not his entry of the westerly strip of the pavement after the light had changed to red constituted negligence.
I concur in vacating defendant's conviction and sentence and ordering a new trial.
CHANDLER, C.J., and BOYLES, NORTH, STARR, and SHARPE, JJ., concurred with BUSHNELL, J.